Williams, J.
(concurring in the result). I concur in the result because MCLA 556.114; MSA 26.115(104), which applies in this case, specifically provides in pertinent part:
"if there is a general power exercisable by will with no express gift in default in the creating instrument, a residuary clause or other general language in the do-nee’s will purporting to dispose of all of the donee’s estate or property operates to exercise the power but in all other cases such a clause or language does not in itself manifest an intent to exercise a power exercisable by will. ” (Emphasis added.)
In this case the creating instrument did provide for an express gift in default. Since there is no specific exercise of the power "either expressly or by necessary implication from its [Helen M. Hund’s will’s] wording”, the language of the statute indicating that a residuary clause purporting to dispose of all the donee’s estate "does not in itself manifest an intent to exercise a power” is controlling.